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`9C8OIV LJ2F9 FO9 .9X8V2CG9CF 8F7FICE FO7F !2K9> O7G J98IEC9G GD9 F2 aFO9 DCW97J7WR> 8FJ988TDR L2J` 9CKIJ2CH9CF FO9J93  )O9 BCI2C L78 C9IFO9J ICT2JH9G C2J ICK2RK9G IC FOI8 C9E2FI7FI2C3b -R7C`9C8OIVZ8 R9FF9J J9]D98F9G a7C> 7CG 7RR G2PDH9CF8 8IEC9G W> cFO9 .98V2CG9CFd 7CGe2J 9HVR2>99 NIH !2K9> [8IEC9G GDJICE MDR> 1::0\ J9E7JGICE F9JHIC7FI2C 2T O9J 9HVR2>H9CF@ 89K9J7CP9 V7>@ 7CGe2J J9R9789 2T PR7IH83b -R7C`9C8OIVZ8 R9FF9J 7R82 8F7F9G FO7F@ W9P7D89 FO9 89V7J7XFI2C 7EJ99H9CF L78 H7G9 LIFO2DF FO9 BCI2CZ8 `C2LRX9GE9@ FO9 .98V2CG9CFZ8 P2CGDPF H7> P2C8FIFDF9 DCR7LTDR aGIJ9PF G97RICE3b4)O9 .98V2CG9CF GIG C2F VJ2KIG9 FO9 BCI2C LIFO FO9 J9X]D98F9G 89V7J7FI2C 7EJ99H9CF36$C8F97G@ 2C +DED8F ?0@ FO9 .98V2CG9CFZ8 9U9PDFIK9 GIJ9PF2J@ Q7J> %HIFO@ 9XH7IR9G -R7C`9C8OIV 8F7FICE FO7F !2K9> O7G K2RDCF7JIR> F9JHIC7F9G O9J 9HVR2>H9CF@ 7CG FO7F FO9 .98V2CG9CF O7G C2F 9CE7E9G IC 7C> GIJ9PF G97RICE LIFO !2K9> 2K9J FO9 F9JH8 2JP2CGIFI2C8 2T O9J 9HVR2>H9CF3$C 7 %9VF9HW9J ?1 R9FF9J F2 %HIFO@ 7CG IC 7C 9XH7IR 89CF OIH FO9 87H9 G7F9@ -R7C`9C8OIV J9V97F9G FO9 BCI2CZ8 J9]D98F T2J aP2VI98 2T 7C> 7CG 7RR G2PDH9CF8 8IEC9G W> cFO9 .98V2CG9CFd 7CGe2J NIH !2K9> [8IEC9G GDJICE MDR> 1::0\ J9E7JGICE F9JHIC7FI2C 2T O9J 9HVR2>H9CF@ 89K9JX7CP9 V7> J9R7FICE F2 O9J F9JHIC7FI2C 2T 9HVR2>H9CF@ 7CGe2J J9R9789 2T PR7IH83b-> 9XH7IR 2C %9VF9HW9J 1:@ %HIFO J98V2CG9G FO7F ac7d8 $ 8F7F9GIC H> 9XH7IRXH9887E9 2T +DED8F ?0 3 3 3 cFO9 .98V2CG9CFd O78 C2F 9U9PDF9G 7C> 7EJ99H9CF8 LIFO NIH !2K9> [2J 7C> 2FO9J cDCI2Cd H9HXW9J\ V9JF7ICICE F2 FO9 F9JH8 2J P2CGIFI2C8 2T FO9IJ 9HXVR2>H9CF3b  5)O9 V7JFI98 8FIVDR7F9G F2 FO9 T7PF8 IC FOI8 P78930+RR G7F98 7J9 1::0@ DCR988 2FO9JLI89 8V9PITI9G34)O9 R9FF9J TDJFO9J IC]DIJ9G LO9FO9J FO9 .98V2CG9CF C9E2FI7F9G ICGIXKIGD7R 89V7J7FI2C 7EJ99H9CF8 LIFO 2FO9J 9HVR2>998 LIFOIC FO9 VJ9KI2D8 1 >97J8@ 7CG J9]D98F9G P2VI98 2T 7C> 8DPO G2PDH9CF83  )O7F 7GGIFI2C7R ICT2JH7FI2C I8 C2F 9CP2HV7889G W> FO9 IC8F7CF <[7\[0\ PO7JE936+RFO2DEO FO9 P2HVR7ICF J9T9J8 F2 FO9 a89K9J7CP9 7EJ99H9CFb W9XFL99C FO9.98V2CG9CF 7CG !2K9>@ FO9 G2PDH9CF@ 8DWHIFF9G DCG9J 897R F2 FO9 YDGE9@ I8 9CFIFR9G a%9V7J7FI2C +EJ99H9CF3b ,"Q+, %".f$#"% &( '&.)*".' #+,$(&.'$+560)O9 MDGE9Z8 !9PI8I2C+RFO2DEO FO9 89V7J7FI2C 7EJ99H9CF L78 C2F VJ2KIG9G F2 FO9 BCI2C@ 7 P2V> L78 8DWHIFF9G DCG9J 897R F2 FO9 YDGE9@ LO2 9U7HIC9G IF !" #$%&'$3  $C OI8 G9PI8I2C@ FO9 YDGE9 H7G9 FO9 T2RR2LICE TICGICE8 LIFO J98V9PF F2 FOI8 G2PDH9CFg?3 )O9 G2PDH9CF I8 FIFR9G a%9V7J7FI2C +EJ99H9CFhb13 IF P2C8FIFDF98 !2K9>Z8 J98IEC7FI2Ch /3 IF J9PIF98 FO7F 8O9 O78 W99C V7IG O9J 97JC9G 87R7J>@ K7P7FI2C V7> 7CG 7C> 2FO9J 7H2DCF8 2L9G FOJ2DEO FO9 F9JHIC7FI2C G7F9h 53 IF VJ2KIG98 T2J 7 RDHV 8DH IC 9UPO7CE9 T2J 7 J9R9789 2T 7C> F2JF PR7IH8 7JI8ICE TJ2H O9J 9HVR2>H9CF@ RI8FICE K7JI2D8 8F7FDF98 7CG P2HH2CXR7L FO92JI98 LOIPO HIEOF 8DVV2JF 8DPO 7 PR7IHh 03 IF ICPRDG98 7 RIHIF9G C2CGI8PR2X8DJ9 PR7D89 W7JJICE O9J TJ2H 7GKI8ICE 2FO9J8 P2CP9JCICE FO9 F9JH8 2T FO9 7EJ99H9CF@ 7R2CE LIFO P9JF7IC 9UP9VXFI2C8@ 8DPO 78 W9ICE J9]DIJ9G W> R7L F2 GI8PR289 IF8 F9JH8 7CG 7R82 7RR2LICE O9J F2 GI8PR289 FO289 F9JH8 F2 O9J 8V2D89@ O9J 7FF2JC9>@ O9J 7PP2DCF7CF 7CG 7C> 2FO9J VJ2T988I2C7R 7GKI82J LO2 HIEOF C99G FO9 ICT2JH7FI2C3  $F VJ2KIG98 .98V2CG9CF LIFO 7 R9E7R J9H9G> IT 8O9 L9J9 F2 WJ97PO FO9 C2CGI8PR28DJ9 PR7D893 c(22FC2F9 2HIFF9G3d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`ICE F2 J9KI9L !2K9>Z8 L7IK9J 2T 7 F2JF PR7IH@ LOIPO T2JH9G FO9 W78I8 T2J O9J 89V7J7FI2C TJ2H 9HVR2>H9CF LIFO FO9 .98V2CG9CF3  )O9 YDGE9 8F7F9G FO7F FO9 89V7J7FI2C 7EJ99H9CF TDCPFI2C9G 78 7 L7IK9J 2T FOI8 F2JF PR7IH@ T2J LOIPO !2K9> J9P9IK9G P2HV9C87FI2C TJ2H FO9 .98V2CG9CF@ 7CG IF8 VDJV289 L78 2DF8IG9 FO9 BCI2CZ8 J9VJ989CF7FI2C7R VDJKI9L3  +8 8F7F9G W> FO9 YDGE9@ ac&dCP9 c!2K9>d G9PIG9G F2 L7IK9 O9J F2JF PR7IH@ cFO9 2CR> I88D9d L78 F2 C9E2FI7F9 7C 7H2DCF FO7F L2DRG 87FI8T> O9J V9J82C7R 89C89 2T O2L 8O9 O7G W99C LJ2CE9G3  )O7F I8 C2F 7 L7E9 2J F9JH 7CG P2CGIFI2C 2T 9HVR2>H9CF 7CG C2 V7JF> O78 PIF9G F2 7 P789 O2RGICE FO7F IF I83b&C FOI8 W78I8@ FO9 YDGE9 P2CPRDG9G FO7F FO9 .98V2CG9CF GIG C2F KI2R7F9 %9PFI2C <[7\[0\ W> T7IRICE F2 VJ2KIG9 FO9 BCI2C LIFO 7 P2V> 2T FO9 89V7J7FI2C 7EJ99H9CF3)O9 S7JFI98ZS28IFI2C8$C FO9IJ 9UP9VFI2C8@ FO9 Q9C9J7R #2DC89R 7CG FO9 #O7JEICE S7JF> 7JED9 FO7F FO9 YDGE9 J9RI9G 2C T7PF8 2DFX8IG9 FO9 8FIVDR7F9G J9P2JG IC TICGICE FO7Fg !2K9> 8DTT9J9G 7 F2JFh 8O9 PO289 C2F F2 P2C8DRF LIFO FO9 BCI2C 2K9J FO7F F2JF PR7IHh 7CG 8O9 ICG9V9CG9CFR> C9E2FI7F9G FO9 89V7J7XFI2C 7EJ99H9CF LIFO FO9 .98V2CG9CF3  )O9 Q9C9J7R #2DCX89R 7JED98 FO7F 7RFO2DEO FO9 .98V2CG9CF IC89JF9G 7CG 7JXED9G FO989 T7PF8 IC IF8 V28IFI2C V7V9J@ FO9> L9J9 C2F V7JF 2T FO9 8FIVDR7F9G J9P2JG@ 7CG FOD8 FO9J9 I8 C2 T7PFD7R W78I8 F2 TICG FO7F FO9 89V7J7FI2C 7EJ99H9CFZ8 VDJV289 L78 F2 L7IK9 7 VJIK7F9F2JF PR7IH W9FL99C !2K9> 7CG FO9 .9X8V2CG9CF3)O9 Q9C9J7R #2DC89R 7R82 7JED98 FO7F FO9 YDGE9 9JJ9G IC TICGICE FO7F FO9 89V7J7FI2C 7EJ99H9CF L78 C2F VJ9X8DHVFIK9R> J9R9K7CF F2 FO9 BCI2CZ8 GDF> F2 V2RIP9 FO9 F9JH8 2T FO9 P2RR9PFIK9XW7JE7ICICE 7EJ99H9CF3  )O9 Q9CX9J7R #2DC89R 7JED98 FO7F FO9 7EJ99H9CF ICK2RK98 H7CG7XF2J> 8DWY9PF8 2T W7JE7ICICE@ ICPRDGICE !2K9>Z8 L7IK9J 2T O9J JIEOF8 DCG9J FO9 P2RR9PFIK9XW7JE7ICICE 7EJ99H9CF 7CG FO9 '7FI2C7R ,7W2J .9R7FI2C8 +PF3  )O9 Q9C9J7R #2DC89R DJE98 FO9 -27JG F2 TICG FO7F FO9 YDGE9 9JJ9G IC P2CPRDGICE FO7F FO9 .98V2CG9CF GIG C2F KI2R7F9 %9PFI2C <[7\[0\ W> J9TD8ICE F2 VJ2KIG9 FO9 BCI2C LIFO 7 P2V>2T FO9 89V7J7XFI2C 7EJ99H9CF3$C IF8 7C8L9JICE WJI9T@ FO9 .98V2CG9CF 7P`C2LR9GE98 FO7F FO9 YDGE9 J98F7F9G P9JF7IC T7PF8 TJ2H IF8 V28IFI2C 8F7F9H9CF@ WDF 7JED98 FO7F FO9 YDGE9 GIG C2F J9R> 2C T7PF8 2DF8IG9 FO9 8FIVDR7F9G J9P2JG@ 7CG FO7F FO9 ICF9CF 2T FO9 89V7J7FI2C 7EJ99H9CF F2 89JK9 78 7 L7IK9J 2T 7 F2JF PR7IH I8 9KIG9CF TJ2H FO9 G2PDH9CF IF89RT3  )O9 .98V2CG9CF TDJFO9J P2CF9CG8 FO7F FO9 89V7J7FI2C 7EJ99H9CF GIG C2F 8V9PITIP7RR> ICPRDG9 7 L7IK9J 2T !2K9>Z8 JIEOF8 DCG9J FO9 ',.+3  )O9 .98V2CG9CF P2CPRDG98 FO7F FO9 YDGE9 P2JXJ9PFR> T2DCG FO7F FO9 89V7J7FI2C 7EJ99H9CF L78 7 VJIK7F9 J9R9789 2T 7 F2JF PR7IH W9FL99C !2K9> 7CG FO9 .98V2CXG9CF@ 7CG FO7F FO9 BCI2C T7IR9G F2 8O2L 7C> R9EIFIH7F9 J9VJ989CF7FI2C7R VDJV289 T2J IF8 J9]D98F T2J 7 P2V> 2T FO9 G2PDH9CF3+8 9UVR7IC9G W9R2L@ L9 TICG@ P2CFJ7J> F2 FO9 YDGE9@ FO7F FO9 .98V2CG9CF L78 2WRIE7F9G F2 VJ2KIG9 FO9 BCI2C  !"#$%$&'% &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!564LIFO 7 P2V> 2T FO9 J9]D98F9G 89V7J7FI2C 7EJ99H9CF@ 7CG IF8 J9TD87R F2 G2 82 KI2R7F9G %9PFI2C <[7\[0\ 2T FO9 +PF 78 7RR9E9G3!I8PD88I2CBV2C J9]D98F@ 7C 9HVR2>9J HD8F VJ2KIG9 J9R9K7CF ICXT2JH7FI2C C9P9887J> T2J FO9 DCI2C F2 9TT9PFIK9R> J9VJ989CF 9HVR2>998 DCG9J FO9 F9JH8 2T 7 P2RR9PFIK9XW7JE7ICICE 7EJ99H9CF3 ()*+ ,- 6#%& 7"8/90'!$: 45-@ /<0 B3%3 5/1@ 5/0;5/4 [?_46\3  )9JH8 7TT9PFICE H7CG7F2J> 8DWY9PF8 2T W7JE7ICICE 7J9 P2C8IG9J9G J9R9K7CF3$G3^O9J9 ICT2JH7XFI2C I8 J9R9K7CF F2 7 DCI2CZ8 V9JT2JH7CP9 2T IF8 J2R9 78 P2RR9PFIK9XW7JE7ICICE J9VJ989CF7FIK9@ FO9 -27JG LIRR TICG FO7F 7C 9HVR2>9J KI2R7F98 FO9 +PF W> T7IRICE F2 VJ2KIG9 IF3 .'$"9#'!;0 (&<9;$;&'9@ 1<4 ',.- ?15 [?_<6\@ 9CTG3 <04 (31G 5:_ [?8F#IJ3 ?_<<\[9HVR2>9J DCR7LTDRR> J9XTD89G F2 VJ2KIG9 DCI2C8 LIFO 7 P2V> 2T IF8 87R98 7EJ99XH9CF@ LOIPO L78 J9R9K7CF F2 DCI2C8ZJ2R98 78 P2RR9PFIK9XW7JE7ICICE J9VJ989CF7FIK98\3*9J9@ FO9 G2PDH9CF 8DWHIFF9G DCG9J 897R F2 FO9 YDGE9 ICPRDG98 7C 9UVRIPIF L7IK9J 2T !2K9>Z8 JIEOF8 DCG9J FO9 P2RR9PFIK9XW7JE7ICICE 7EJ99H9CF3  +8 FO9 -27JG O78 VJ9XKI2D8R> T2DCG@7C 9HVR2>9J KI2R7F98 FO9 +PF LO9C IF J9X]DIJ98 2J 82RIPIF8 9HVR2>998 F2 L7IK9 FO9IJ JIEOF8 DCG9J 7 P2RR9PFIK9XW7JE7ICICE 7EJ99H9CF LIFO2DF FO9 DCI2CZ8 `C2LR9GE9 2J 7889CF3 %99 E9C9J7RR> *&9#5 ='58/#09> //? ',.- ?054@ ?056;?05< [1:::\[TICGICE FO7F 9HVR2>9JKI2R7F9G %9PFI2C <[7\[0\ W> J9]DIJICE FO7F 9HVR2>998 L7IK9@ LIFO2DF DCI2CZ8 `C2LR9GE9 2J P2C89CF@ P2CFJ7PXFD7R K7P7FI2C V7> W9C9TIF8\3 %99 7R82 ?$!9&'@=&'%$"&"0& 1&8!#$: 4$'& ='53'$%@ 15< ',.- ?56 [?_<:\[9HXVR2>9J KI2R7F9G FO9 +PF W> 82RIPIFICE 9HVR2>998 F2 L7IK9 FO9IJ P2CFJ7PFD7R JIEOF F2 2K9JFIH9 V7> IC 9UPO7CE9 T2J VJ9T9JJ9G L2J` 8PO9GDR98\3 +PP2JGICER>@ FO9 .98V2CG9CF I8 J9]DIJ9G F2 VJ2KIG9 FO9 BCI2C LIFO 7 P2V> 2T FOI8 ICXT2JH7FI2C3<^9 FO9J9T2J9 TICG FO7F FO9 89V7J7FI2C 7EJ99H9CF 9U9XPDF9G W9FL99C !2K9> 7CG FO9 .98V2CG9CF 7TT9PF8 H7CG7XF2J> 8DWY9PF8 2T W7JE7ICICE@ 7CG P2C8FIFDF98 ICT2JH7FI2C FO7F I8 J9R9K7CF F2 FO9 BCI2CZ8 J2R9 78 FO9 9HVR2>998ZP2RR9PFIK9XW7JE7ICICE J9VJ989CF7FIK93 )OD8@ FO9 .98V2CXG9CF KI2R7F9G %9PFI2C <[7\[0\ W> J9TD8ICE F2 VJ2KIG9 FO9 BCI2C LIFO 7 P2V>2T FO9 89V7J7FI2C 7EJ99H9CF3  <-9P7D89 L9 TICG FO7F FO9 89V7J7FI2C 7EJ99H9CF I8 J9R9K7CFW9P7D89 2T IF8 L7IK9J 2T JIEOF8 DCG9J FO9 P2RR9PFIK9XW7JE7ICICE 7EJ99H9CF@ L9 TICG IF DCC9P9887J> F27GGJ988FO9 YDGE9Z8 TICGICE FO7F FO9 89V7J7FI2C 7EJ99H9CF I8 C2F VJ98DHVFIK9R> J9R9K7CF3^9 8IHIR7JR> TICG IF DCC9P98X87J> F2 7GGJ988 FO9 Q9C9J7R #2DC89RZ87CG BCI2CZ8 P2CF9CFI2C FO7F FO9 YDGE9 J9RI9G 2C T7PF8 2DF8IG9 2T FO9 8FIVDR7F9G J9P2JG IC TICGICE FO9 7EJ99H9CF C2F VJ98DHVFIK9R> J9R9K7CF3&.!".)O9 '7FI2C7R ,7W2J .9R7FI2C8 -27JG 2JG9J8 FO7F FO9 .98V2CG9CF@ ,9E7R %9JKIP98 2T '2JFO9JC #7RIT2JCI7@ %7PXJ7H9CF2@ #7RIT2JCI7@ IF8 2TTIP9J8@7E9CF8@ 8DPP9882J8@ 7CG 788IEC8@ 8O7RR?3  #9789 7CG G98I8F TJ2H[7\ .9TD8ICE F2 W7JE7IC P2RR9PFIK9R> LIFO FO9 BCI2C@ '2JFO9JC BCIF9G ,9E7R +88I8F7CP9 ^2J`9J8@ '7FI2C7R &JE7CIi7FI2C 2T ,9E7R %9JKIP98 ^2J`9J8@ B+^ ,2P7R 1/1:@ W> T7IRICE 7CG J9TD8ICE F2 VJ2KIG9 FO9 BCI2C LIFO FO9 ICT2JH7FI2C J9]D98F9G W> IF8 R9FF9J8 G7F9G MDR> 1_7CG %9VF9HW9J ?1@ 1::0@ 7CG IF8 9XH7IR G7F9G %9VF9HW9J ?1@ 1::03[W\ $C 7C> RI`9 2J J9R7F9G H7CC9J ICF9JT9JICE LIFO@ J9X8FJ7ICICE@ 2J P29JPICE 9HVR2>998 IC FO9 9U9JPI89 2T FO9 JIEOF8 ED7J7CF99G FO9H W> %9PFI2C 6 2T FO9 +PF313  )7`9 FO9 T2RR2LICE 7TTIJH7FIK9 7PFI2C C9P9887J> F2 9TT9PFD7F9 FO9 V2RIPI98 2T FO9 +PF3[7\ SJ2HVFR> TDJCI8O FO9 BCI2C LIFO FO9 ICT2JH7FI2C IF J9]D98F9G IC IF8 R9FF9J8 2T MDR> 1_ 7CG %9VF9HW9J ?1@ 1::0@ 7CG IF8 9XH7IR G7F9G %9VF9HW9J ?1@ 1::03[W\ ^IFOIC ?5 G7>8 7TF9J 89JKIP9 W> FO9 .9EI2C@ V28F 7F IF8 %7PJ7H9CF2@ #7RIT2JCI72TTIP9 P2VI98 2T FO9 7FF7PO9G C2FIP9 H7J`9G a+VV9CGIU3b_#2VI98 2T FO9 C2FIP9@ 2C T2JH8 VJ2KIG9G W> FO9 .9EI2C7R !IJ9PF2J T2J .9EI2C 1:@ 7TF9J W9ICE 8IEC9G W> FO9 .98V2CG9CFZ8 7DFO2JIi9G J9VJ9X89CF7FIK9@ 8O7RR W9 V28F9G W> FO9 .98V2CG9CF 7CG H7ICXF7IC9G T2J 4: P2C89PDFIK9 G7>8 IC P2C8VIPD2D8 VR7P98@ ICPRDGICE 7RR VR7P98 LO9J9 C2FIP98 F2 9HVR2>998 7J9 PD8XF2H7JIR> V28F9G3  .9782C7WR9 8F9V8 8O7RR W9 F7`9C W> FO9 .98V2CG9CF F2 9C8DJ9 FO7F FO9 C2FIP98 7J9 C2F7RF9J9G@ G9T7P9G@ 2J P2K9J9G W> 7C> H7F9JI7R3  $C FO9 9K9CF FO7F@ GDJICE FO9 V9CG9CP> 2T FO989 VJ2P99GICE8@ FO9 .98V2CXG9CF O78 E2C9 2DF 2T WD8IC988 2J PR289G FO9 T7PIRIF> ICXK2RK9G IC FO989 VJ2P99GICE8@ FO9 .98V2CG9CF 8O7RR GDVRIXP7F9 7CG H7IR@ 7F IF8 2LC 9UV9C89@ 7 P2V> 2T FOI8 C2FIP9 F2 7RR 9HVR2>998 9HVR2>9G W> FO9 .98V2CG9CF 7F 7C> FIH9 8ICP9 MDR> 1_@ 1::03[P\ ^IFOIC 1? G7>8 7TF9J 89JKIP9 W> FO9 .9EI2C@ TIR9 LIFO FO9 .9EI2C7R !IJ9PF2J 7 8L2JC P9JFITIP7FI2C 2T 7 J9X8V2C8IWR9 2TTIPI7R@ 2C 7 T2JH VJ2KIG9G W> FO9 .9EI2C@ 7FF98FICE F2 FO9 8F9V8 FO7F FO9 .98V2CG9CF O78 F7`9C F2 P2HVR>3  _$T FOI8 &JG9J I8 9CT2JP9G W> 7 YDGEH9CF 2T 7 BCIF9G %F7F98 P2DJF 2T 7VV97R8@ FO9 L2JG8 IC FO9 C2FIP9 J97GICE aS28F9G W> &JG9J 2T FO9 '7XFI2C7R ,7W2J .9R7FI2C8 -27JGb 8O7RR J97G aS28F9G SDJ8D7CF F2 7 MDGEXH9CF 2T FO9 BCIF9G %F7F98 #2DJF 2T +VV97R8 "CT2JPICE 7C &JG9J 2T FO9 '7FI2C7R ,7W2J .9R7FI2C8 -27JG3b ,"Q+, %".f$#"% &( '&.)*".' #+,$(&.'$+566+SS"'!$j'&)$#" )& "=S,&A""%S&%)"! -A &.!". &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!+C +E9CP> 2T FO9 BCIF9G %F7F98 Q2K9JCH9CF)O9 '7FI2C7R ,7W2J .9R7FI2C8 -27JG O78 T2DCG FO7F L9KI2XR7F9G (9G9J7R R7W2J R7L 7CG O78 2JG9J9G D8 F2 V28F 7CG 2W9> FOI8 C2FIP93("!".+, ,+^ Q$f"% A&B )*" .$Q*) )&(2JH@ Y2IC@ 2J 788I8F 7 DCI2C#O2289 J9VJ989CF7FIK98 F2 W7JE7IC LIFO D8 2C >2DJ W9O7RT+PF F2E9FO9J LIFO 2FO9J 9HVR2>998 T2J >2DJ W9C9XTIF 7CG VJ2F9PFI2C#O2289 C2F F2 9CE7E9 IC 7C> 2T FO989 VJ2F9PF9G 7PFIKIFI983^" ^$,, '&)J9TD89 F2 W7JE7IC P2RR9PFIK9R> LIFO FO9 BCI2C@ '2JFO9JC BCIF9G ,9E7R +88I8F7CP9 ^2J`9J8@ '7XFI2C7R &JE7CIi7FI2C 2T ,9E7R %9JKIP98 ^2J`9J8@ B+^ ,2P7R 1/1:@ W> T7IRICE 7CG J9TD8ICE F2 VJ2KIG9 FO9 BCI2C LIFO FO9 ICT2JH7FI2C J9]D98F9G W> IF8 R9FF9J8 G7F9G MDR> 1_7CG %9VF9HW9J ?1@ 1::0@ 7CG IF8 9XH7IR G7F9G %9VF9HW9J ?1@ 1::03 ^" ^$,,'&)IC 7C> RI`9 2J J9R7F9G H7CC9J ICF9JT9J9 LIFO@ J98FJ7IC@2J P29JP9 >2D IC FO9 9U9JPI89 2T FO9JIEOF8 ED7J7CF99G F2 >2D W> %9PFI2C 6 2T FO9 +PF3^" ^$,, VJ2HVFR> TDJCI8O FO9 BCI2C LIFO FO9 ICT2JH7XFI2C IF J9]D98F9G IC IF8 R9FF9J8 2T MDR> 1_ 7CG %9VF9HW9J ?1@ 1::0@ 7CG IF8 9XH7IR G7F9G %9VF9HW9J ?1@ 1::03,"Q+, %".f$#"% &( '&.)*".' #+,$(&.'$+)/#!:& )$""$" *59&"> T2J FO9 Q9C9J7R #2DC89R31$'A ?- (&B3&" CD''!#E>F&''!"305" GH/0#:!22&I> 2T %7PJ7XH9CF2@ #7RIT2JCI7@ T2J FO9 .98V2CG9CF3J:!K$B&0L M!&E5<9EA> *&3!5"$: D'3$"!K&'>2T#2F7FI@ #7RIT2JCI7@ T2J FO9 #O7JEICE S7JF>3!"#$%$&'%)+)"="') &( )*" #+%"M+="% =3N"''"!A@ +GHICI8FJ7FIK9 ,7L MDGE93)OI8 P789 O78 W99C 8DWHIFF9G F2 FO9 !IKI8I2C 2T MDGE98 DV2C 7 Y2ICF H2XFI2C 2T FO9 V7JFI98 LO2 899` 7 G9PI8I2C W789G DV2C 7 O97JICE L7IK9J 7CG T2JH7R 8FIVDR7FI2C 2T T7PF8 8IEC9G 2C +VJIR 1<7CG=7> 10 7CG 1_@ 1::43  )O9 T7PFD7R 8FIVDR7FI2C L78 8IEC9G W> 7RR V7JFI98 2C =7> 10@ 1::43  $C 7GGIFI2C@ 97PO V7JF> O78 TIR9G 7 82XP7RR9G a%F7F9H9CF 2T S28IFI2Cb7PP2HV7C>ICE FO9 8FIVDR7FI2C3  +882PI7F9 #OI9T +GHICI8FJ7FIK9 ,7L MDGE9 =7J> =3 #J7PJ7TF EJ7CF9G FO9 H2FI2C 2C MDC9 4@ 1::4@7CG 788IEC9G FO9 P789 F2 H9 T2J G9PI8I2C3'2JFO9JC BCIF9G ,9E7R +88I8F7CP9 ^2J`9J8@ '7FI2C7R &JXE7CIi7FI2C 2T ,9E7R %9JKIP98@ B+^,2P7R 1/1:[FO9 BCI2C 2J FO9 #O7JEICE S7JF>\@ TIR9G FO9 DCG9JR>ICE DCT7IJ R7W2J VJ7PFIP9 PO7JE92C M7CD7J> 1:@ 1::43)O9 .9EI2C7R !IJ9PF2J T2J .9EI2C 1: I88D9G FO9 P2HVR7ICF 2C =7JPO 1/@ 1::43  $F 7RR9E98 FO7F ,9E7R %9JKIP98 2T '2JFO9JC #7RIT2JCI7 [.98V2CG9CF\ KI2R7F9G %9PFI2C <[7\[0\ 7CG [?\ 2T FO9 '7FI2C7R ,7W2J .9R7FI2C8 +PF [',.+ 2J FO9 +PF\ W>T7IRICE F2 P2HVR> LIFO FO9 BCI2CZ8 G9XH7CG F2 VJ2GDP9 FO9 89K9J7CP9 7EJ99H9CF [2J 89K9J7CP9 aV7P`X7E9b\ W9FL99C IF 7CG IF8 T2JH9J 9HVR2>99@ NIHW9JR9> !2K9>3  )O9 P2HVR7ICF TDJFO9J 7889JF8 FO7F FO9 !2K9> 89K9J7CP9 7EJ99XH9CF I8 aC9P9887J> T2J@ 7CG J9R9K7CF F2@ FO9 BCI2CZ8 V9JT2JHX7CP9 2T IF8 GDFI98 78 FO9 9UPRD8IK9 P2RR9PFIK9XW7JE7ICICE J9VJ9X89CF7FIK9 2T FO9 cJ9VJ989CF9G 9HVR2>998d3b.98V2CG9CFZ8 7CX8L9J 7EJ998 FO7F FO9 BCI2C O2RG8 _[7\ 8F7FD8 7CG I8 FO9 9HVR2>X998Z9UPRD8IK9 P2RR9PFIK9XW7JE7ICICE J9VJ989CF7FIK93?.98V2CXG9CFZ8 7C8L9J@ O2L9K9J@ G9CI98 FO7F FO9 BCI2C J9]D98F9G !2K9>Z8 89V7J7FI2C 7EJ99H9CFh IF 7889JF8 FO7F FO9 BCI2C G9XH7CG9G FO9 !2K9> 89V7J7FI2C aV7P`7E93b$F 7R82 G9CI98 FO7F FO9 V7P`7E9 I8 C9P9887J> T2J FO9 BCI2CZ8 V9JT2JH7CP9 2T IF8 J9VJ9X89CF7FI2C7R GDFI983  +TTIJH7FIK9R>@ IF 7889JF8 FO9 V7P`7E9 F2 W9 P2CTIG9CFI7R3SDJ8D7CF F2 7C 2JG9J I88D9G W> FO9 7882PI7F9 POI9T 7GHICI8FJ7XFIK9 R7L YDGE9@ 7RR V7JFI98 O7K9 FIH9R> TIR9G WJI9T8 IC 8DVV2JF 2T FO9IJ J98V9PFIK9 V28IFI2C83  )O9> O7K9 W99C P7J9TDRR> P2C8IGX9J9G3  -789G DV2CFO9 VR97GICE8 7CG FO9 8FIVDR7FI2C 2T T7PF8@ $ O9J9W> H7`9 FO9 T2RR2LICE TICGICE83MDJI8GIPFI2C-789G 2C FO9 8FIVDR7FI2C@ .98V2CG9CF@ ,9E7R %9JKIP98 2T '2JFO9JC #7RIT2JCI7@ I8 7 #7RIT2JCI7 P2JV2J7FI2C@LIFO 7C 2TTIP9 7CG VR7P9 2T WD8IC988 IC %7PJ7H9CF23  $F VJ2KIG98 TJ99 R9E7R 89JKIP98 F2 PRI9CF8 IC 1/ P2DCFI98 IC '2JFO9JC #7RIT2JCI73  !DJXICE FO9 ?1XH2CFO V9JI2G 9CGICE !9P9HW9J /?@ 1::0@1.98V2CXG9CFZ8 EJ288 J9K9CD98 9UP99G9G k10:@:::@ 7CG GDJICE FO9 87H9 V9JI2G IF VDJPO789G 7CG J9P9IK9G 7F IF8 %7PJ7H9CF2 T7PIRIF> E22G8 K7RD9G IC 9UP988 2T k10:: LOIPO 2JIEIC7F9G 2DF8IG9 #7RIXT2JCI73  +PP2JGICER>@ .98V2CG9CF 7F 7RR H7F9JI7R FIH98@ O78 W99C 7C 9HVR2>9J 9CE7E9G IC P2HH9JP9 LIFOIC FO9 H97CICE 2T %9PXFI2C 1[1\@ [4\@7CG [6\ 2T FO9 +PF3  (DJFO9JH2J9@ FO9 8FIVDR7FI2C J9PIF98 FO7F FO9 BCI2C I8 7 R7W2J 2JE7CIi7FI2C LIFOIC FO9 H97CXICE 2T %9PFI2C 1[0\ 2T FO9 +PF3)O9 &V9J7FIK9 (7PF8)O9 8FIVDR7FI2C 89F8 T2JFO 82H9 2T FO9 2V9J7FIK9 T7PF83  $F TIJ8F J9PIF98 FO7F !2K9> L78 7 W7JE7ICICE DCIF 9HVR2>99 DCFIR 8O9 7EJ99G F2@ 7CG 9U9PDF9G@ FO9 89V7J7FI2C 7EJ99H9CF 2C MDR>?03  $F 7R82 89F8 T2JFO FO9 P2JJ98V2CG9CP9 W9FL99C FO9 BCI2C 7CG .98V2CG9CF LOIPO P2C8FIFDF98 FO9 G9H7CG DCG9J 8PJDFIC> O9J9 7CG FO9 H7CC9J IC LOIPO FO9 C7FDJ9 2T FO9 G9H7CG 8OITF9G3%V9PITIP7RR>@ 2C MDR> 1_@ ,7DJ9R -R7C`9C8OIV@ FO9 BCI2CZ8 VJ98IG9CF@ LJ2F9 .98V2CG9CFZ8 9U9PDFIK9 GIJ9PF2J@Q7J> %HIFO@7 R9FF9J IC LOIPO 8O9 ICIFI7RR> 7889JF9G FO7F !2K9>Z8 a89K9J7CP9 V7P`7E9bO7G W99C J97PO9G LIFO2DF FO9 BCI2CZ8 `C2LR9GE9 2J ICK2RK9H9CF3  %O9 8DEE98F9G FO7F .98V2CG9CFZ8 P2CGDPF H7> O7K9 WJ97PO9G FO9 E22GXT7IFO W7JE7ICICE 2WRIE7FI2C DCG9J %9PXFI2C <[G\ 2T FO9 +PF 78 P2C8FIFDFICE IHVJ2V9J GIJ9PF G97RICE 2K9J   ?)O9 P2RR9PFIK9XW7JE7ICICE P2CFJ7PF 8O2L8 FO9 DCIF F2 ICPRDG9 8F7TT 7FF2JC9>8@ R9E7R EJ7GD7F9 788I8F7CF8@ V7J7R9E7R8@ R9E7R 89PJ9F7JI98@ 7GHICXI8FJ7FIK9 8DVV2JF PR9J`8@ 7CG J9P9VFI2CI8F831BCR988 2FO9JLI89 C2F9G@ 7RR G7F98 7J9 1::03 !"#$%$&'% &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!56<H7FF9J8 J989JK9G W> R7L F2 FO9 BCI2C3  -R7C`9C8OIV FO9J9DV2C 78`9G T2J 7 P2V> 2T FO9 aV7P`7E93b%HIFO J98V2CG9G 2C +DED8F ?0 W> 9XH7IR3  $CF9J 7RI7@ O9 87IGg a$ O7K9 J9KI9L9G FO9 P2CP9JC8 J7I89G IC cFO9 MDR> 1_ R9FF9Jd IC P2CC9PFI2C LIFO FO9 J98IEC7FI2C 2T 7 8F7TT H9HW9J3  +RFO2DEO I88D98 2T P2CTIG9CFI7RIF> 7CG FO9 9HVR2>99Z8 VJIK7P> JIEOF8 VJ9XPRDG9 H9 TJ2H GI8PD88ICE FO9 H7CC9J IC G9F7IR@ $ P7C 788DJ9 >2D FO7F FO9 9HVR2>99Z8 G9PI8I2C L78 9CFIJ9R> K2RDCF7J>@ 7CG FO7F C2 2C9 TJ2H c d H7C7E9H9CF VJ988DJ9G@ J9]D98F9G@ 2J 8DEE98F9G IC 7C> L7> FO7F FO9 9HVR2>99 J98IEC3  +TF9J FO9 9HVR2>99 7VXVJ27PO9G cH7C7E9H9CFd 7CG C2FITI9G FO9 =7C7EICE +FF2JC9> c*9JW ^OIF7`9Jd2T O9J ICF9CF F2 J98IEC@ c.98V2CG9CFd GIG C2F 9CE7E9 IC 7C> IHVJ2V9J lGIJ9PF G97RICEZLIFO 7C 9HVR2>99 LO7F829K9J LIFO J98V9PF F2 7C> lF9JH8 7CG P2CGIFI2C8 2T 9HXVR2>H9CF3Zb*9 PR289G W> P2JJ9PFICE 7 V9JP9IK9G HI8IHVJ98X8I2C F2 FO9 9TT9PF FO7F 2C9 2T .98V2CG9CFZ8 2TTIP9 H7C7E9J8 O7G V7JFIPIV7F9G IC FO9 GI8PD88I2C LIFO FO9 9HVR2>99 P2CP9JCICE O9J J98IEC7FI2C3  *9 87IG FO289 GI8PD88I2C8 L9J9 2CR> W9FL99C FO9 9HVR2>99 [!2K9>\ 7CG FO9 H7C7EICE 7FF2JC9>3&C %9VF9HW9J ?1@ -R7C`9C8OIV 9XH7IR9G %HIFO F2 J9HICG OIH FO7F O9 O7G C2F J98V2CG9G F2 FO9 MDR> 1_ J9]D98F T2J P2VI98 2T FO9 7EJ99H9CF W9FL99C .98V2CG9CF 7CG !2K9>3%9V7J7F9R>@ WDF 7R82 2C %9VF9HW9J ?1@ -R7C`9C8OIV LJ2F9 %HIFO@ J9V97FICE O9J J9]D98F T2J FO9 ICT2JH7FI2C G9H7CG9G IC FO9 MDR> 1_ R9FF9J3  $F 8V9PITIP7RR> J9]D98F9G P2VI98 2T a7C> 7CG 7RR G2PDH9CF8 8IEC9G W> c.98V2CG9CFd 7CGe2J 9HVR2>99 NIH !2K9> [8IEC9G GDJICE MDR> 1::0\ J9E7JGICE F9JHIC7FI2C 2T O9J 9HVR2>H9CF@ 89K9J7CP9 V7> J9R7FICE F2 O9J F9JHIC7FI2C 2T 9HXVR2>H9CF 7CGe2J J9R9789 2T PR7IH83b-> %9VF9HW9J ?1@ IF L2DRG 7VV97J FO9 BCI2C L78 C2 R2CE9J 7889JFICE FO7F DCR7LTDR GIJ9PF G97RICE O7G 2PPDJJ9G@ WDF C2L IF L7CF9G FO9 8IEC9G G2PDH9CF8 LOIPO J9TR9PF9G O9J F9JHIC7FI2C@ O9J V7> 7CG 7C> J9R9789 2T PR7IH83  $F 9CG9G W> 7889JFICE FO7F IF O7G aFO9 JIEOF F2 FOI8 ICXT2JH7FI2C3b$F 8O2DRG W9 2W89JK9G O9J9 FO7F FO9J9 I8 C2 P2CF9CFI2C FO7F !2K9> O78 TIR9G 7C> EJI9K7CP9@ HDPO R988 2C9 P2CP9JCICE O9J G9V7JFDJ9 TJ2H 9HVR2>H9CF3%HIFO J9VRI9G F2 W2FO W> 9XH7IR 2C %9VF9HW9J 1: 87>ICEg a+8 $ 8F7F9G IC H> 9XH7IR H9887E9 2T +DED8F ?0FO c.98V2CG9CFd O78 C2F 9U9PDF9G 7C> 7EJ99H9CF8 LIFO NIH !2K9> [2J 7C> 2FO9J cDCI2Cd H9HW9J\ V9JF7ICICE F2 FO9 F9JH8 2J P2CGIFI2C8 2T FO9IJ 9HVR2>H9CF3b$C 7GGIFI2C@ 7 G2PDH9CF DCG9J 897R O78 W99C VJ989CF9G T2J H> J9KI9L@ 7CG $ O7K9 J9KI9L9G IF !" #$%&'$3  +RFO2DEO C2F 8V9XPITIP7RR> 8F7F9G IC FO9 8FIVDR7FI2C@ IF L2DRG 7VV97J FO7F .98V2CXG9CF@ 7F R978F@ 7CG V9JO7V8 FO9 Q9C9J7R #2DC89R [WDF C2F FO9 #O7JEICE S7JF>\ 7J9 7L7J9 2T IF8 P2CF9CF83  ^IFO2DF WJ97`ICE FO9 897R 2T P2CTIG9CFI7RIF>@ $ P7C H7`9 FO9 T2RR2LICE 2W89JK7FI2C8 7W2DF IF8 P2CF9CF8g [?\ FO9 G2PDH9CF I8 FIFR9G a%9V7J7FI2C +EJ99XH9CFbh[1\IF P2C8FIFDF98 !2K9>Z8 J98IEC7FI2Ch [/\IFJ9PIF98 FO7F 8O9 O78 W99C V7IG O9J 97JC9G 87R7J>@ K7P7FI2C V7> 7CG 7C> 2FO9J 7H2DCF8 2L9G FOJ2DEO FO9 F9JHIC7FI2C G7F9h [5\IF VJ2KIG98 T2J 7 RDHV 8DH IC 9UPO7CE9 T2J 7 J9R9789 2T 7C> F2JF PR7IH8 7JI8ICE TJ2H O9J 9HVR2>H9CF@ RI8FICE K7JI2D8 8F7FDF98/7CG P2HH2CXR7L FO92JI98 LOIPO HIEOF 8DVV2JF 8DPO 7 PR7IHh 7CG [0\IF ICXPRDG98 7 RIHIF9G C2CGI8PR28DJ9 PR7D89 W7JJICE O9J TJ2H 7GKI8ICE   /)O9 ',.+ I8 C2F 7H2CE FO9 8F7FDF98 RI8F9G32FO9J8 P2CP9JCICE FO9 F9JH8 2T FO9 7EJ99H9CF@ 7R2CE LIFO P9JXF7IC 9UP9VFI2C8@ 8DPO 78 W9ICE J9]DIJ9G W> R7L F2 GI8PR289 IF8 F9JH8 7CG 7R82 7RR2LICE O9J F2 GI8PR289 FO289 F9JH8 F2 O9J 8V2D89@ O9J 7FF2JC9>@ O9J 7PP2DCF7CF@7CG 7C> 2FO9J VJ2T988I2C7R 7GKI82J LO2 HIEOF C99G FO9 ICT2JH7FI2C3  $F VJ2KIG98 .98V2CXG9CF LIFO 7 R9E7R J9H9G> IT 8O9 L9J9 F2 WJ97PO FO9 C2CGI8PR2X8DJ9 PR7D893'9K9JFO9R988@ FO9 C2CGI8PR28DJ9 V2JFI2C 2T FO9 7EJ99H9CF I8 C2F J9PIVJ2P7R3  $F G298 C2F IC 7C> L7> W7J .98V2CG9CF TJ2H J9K97RICE 9IFO9J FO9 7EJ99H9CF IF89RT 2J IF8 F9JH8@ 9K9C IT 8DPO 7 J9K9R7FI2C L9J9 82H9O2L F2 C9E7FIK9R> IHV7PF !2K9>3  '9IFO9J I8 FO9J9 7C> 7EJ99GXDV2C P2C89]D9CP9 IT IF L9J9 F2 G2 823.98V2CG9CF@ RI`9 FO9 2FO9J V7JFI98@ TIR9G 7 V28IFI2C 8F7F9H9CF F2E9FO9J LIFO FO9 T7PFD7R 8FIVDR7FI2C3  +RFO2DEO C2F 9KIG9CP9 2J 7C 9KIG9CP9 8DW8FIFDF9@5IF C2C9FO9R988 VJ2KIG98 7 P2CF9UF T2J IF8 G9T9C893  $C FO9 V28IFI2C 8F7F9H9CF IF 2W89JK98 FO7F !2K9> J9X8IEC9G W9P7D89 8O9 O7G W9P2H9 FO9 KIPFIH 2T 7C2FO9J 9HXVR2>99Z8 O7KICE J9K97R9G P9JF7IC V9J82CC9R ICT2JH7FI2C 7W2DF O9J3  ^O9FO9J !2K9> J98IEC9G GD9 F2 8DPO 7 O7VV9C8F7CP9 I8 C2F 7 P2C8IG9J7FI2C O9J93'2C9FO9R988@ FO9 V28IFI2C 8F7F9H9CF IRRDHIC7F98 FO9 J9782C T2J FO9 F2JF PR7IH L7IK9J 89F T2JFO IC FO9 !2K9> 89V7J7FI2C 7EJ99H9CF3  $T 7C2FO9J 9HVR2>99 J9K97R8 H7F9JI7R IC 7C 9HXVR2>99Z8 V9J82CC9R TIR9@LO9FO9J VDWRIPR> 2J 2CR> F2 P2L2J`9J8@ FO7F P2CGDPF H7> L9RR W9 EJ2DCG8 T2J 7 8DPP988TDR ICK78I2C 2T VJIK7P> 8DIF IC F2JF W> FO9 LJ2CE9G 9HVR2>99 DCG9J FO9 F2JFZ8 aVDWRIP GI8PR28DJ9 2T VJIK7F9 T7PF8b2J FO9 aICFJD8I2C DV2C 2C9Z8 7TT7IJ8b8DWP7F9E2JI983  [%99 7C> FJ97FI89 2C F2JF8 T2J 7 TDRR 9UXVRIP7FI2C3\  $C #7RIT2JCI7@ FO9 8IFD8 2T FOI8 P789@ FO9J9 I8 7 %F7F9 P2C8FIFDFI2C7R VJ2KI8I2C LOIPO VJ2F9PF8 IF8 V92VR9 TJ2H 8DPO ICPDJ8I2C830.98V2CG9CF L78 VJDG9CF F2 899` 7 L7IK9J TJ2H !2K9> 8ICP9 IF HIEOF L9RR O7K9 W99C RI7WR9 F2 O9J@ DCG9J VJICPIXVR98 2T J98V2CG97F 8DV9JI2J@ T2J FO9 ICYD8FIP9 P2HHIFF9G DV2C O9J W> FO9 2FO9J 9HVR2>993  5.98V2CG9CFZ8 WJI9T IC7VVJ2VJI7F9R> J9T9J8 F2 7C 7TTIG7KIF VJ2KIG9G F2 FO9 .9EI2C7R &TTIP9 LOIPO I8 C2F 7 V7JF 2T FO9 8FIVDR7FI2C3  )O7F V2JXFI2C 2T IF8 WJI9T O78 C2F W99C P2C8IG9J9G30%99 7JF3 $@ 89P3 ? 2T FO9 #7RIT2JCI7 #2C8FIFDFI2C@ FO9 G9PR7J7FI2C 2T JIEOF8@ LOIPO J97G8g a+RR V92VR9 7J9 W> C7FDJ9 TJ99 7CG ICG9V9CG9CF 7CG O7K9 IC7RI9C7WR9 JIEOF83  +H2CE FO989 7J9 9CY2>ICE 7CG G9T9CGICE RIT9 7CG RIW9JF>@ 7P]DIJICE@ V288988ICE 7CG VJ2F9PFICE VJ2V9JF>@ 7CG VDJ8DICE 7CG 2WF7ICICE 87T9F>@ O7VVIC988@ 7CG ;'!,$#A-b  %99 7R82 FO9 K7JI2D8 ICK78I2C 2T VJIK7P> 8F7FDF98 LOIPO #7RIT2JCI7 O78 R9EI8R7F9G 7CG LOIPO VJ2KIG9 T2J 7 P7D89 2T 7PFI2C3 %2H9 2T IF8 VJ2OIWIFI2C8 7J9 PJIHIC7R IC C7FDJ9@ 8DPO 78 FO289 7E7IC8F LIJ9F7VVICE3  $C T7PF@ #7RIT2JCI7 S9C7R #2G9 m 4/?@ FO2DEO 7IH9G VJIH7JIR> 7F P2HHDCIP7FI2C 8>8F9H8@ VJ2W7XWR> P2K9J8 2TTIP9 P2HVDF9J C9FL2J` 897JPO98 LO9J9 2C9 H9J9R> KI9L8 FO9 VJIK7F9H7F9JI7R3  %9P3  4/1 I8 9K9C WJ27G9J3+ K9J> J9P9CF 9U7HVR9 G9H2C8FJ7FICE FO9 IHV2JF7CP9 2T FOI8 VJIK7P> JIEOF H7> W9 899C IC ?&$'"&A ,- H$:5%5" H%!0L +$'"&A@ /_ #7R3 5FO_0h 50 #7R3.VFJ3/G 6/: 1::4 ^, ?_?/?/0 [MDR> ?/@ 1::4\@ LO9J9 FO9 #7RIXT2JCI7 %DVJ9H9#2DJF T2DCG FO9 Q92JEI7 WJ7CPO 2TTIP9 2T 7 WJ2`9J7E9 O2D89 LOIPO 7R82 G298 WD8IC988 IC #7RIT2JCI7@ 7CG LOIPO O7G J9RI9G 2C Q92JEI7 R7L F2 V9JHIF 2C9XV7JF> F9R9VO2C9 97K98GJ2VVICE@ F2 W9 8DWY9PF F2 FO9 7W2K9XPIF9G #7RIT2JCI7 R7L@ D8ICE FO9 E2K9JCH9CF7R ICF9J98F 7C7R>8I8 IC G9F9JHICICE FO9 PO2IP9 2T R7L F2 W9 7VVRI9G3  )OI8@ IC H> 2VICI2C@ G9H2C8FJ7F98 O2L 8FJ2CER> FO9 #7RIT2JCI7 P2DJF8 LIRR 9CT2JP9 #7RIT2JCI7 VJIK7P> JIEOF8@ J97POICE 9K9C ICF2 P2CGDPF V7JFI7RR> P2HHIFXF9G IC 7C2FO9J 8F7F93 ,"Q+, %".f$#"% &( '&.)*".' #+,$(&.'$+56_,9E7R +C7R>8I8)OI8 P789 7JI898 DCG9J FO9 E9C9J7R R9E7R H7FJIU FO7F 7C 9HXVR2>9J HD8F 8DVVR>@ DV2C 7VVJ2VJI7F9 G9H7CG@ ICT2JH7FI2C F2 FO9 9HVR2>998Z8F7FDF2J> J9VJ989CF7FIK9 ICT2JH7FI2C LOIPO I8 J9R9K7CF F2 9IFO9J FO9 P2RR9PFIK9 W7JE7ICICE 2J FO9 J9VJ989CF7XFI2C7R VJ2P988983  ()*+ ,- .'/!00 123-45-@ /0? B3%3 ?5_ [?_04\h 7CG ()*+ ,- 6#%& 7"8/90'!$: 45-@ /<0 B3%3 5/1 [?_46\3  %99 7R82 4/'0!99@N'!3L0 45';- ,- ()*+@ /56 (31G 4? [/G #IJ3 ?_40\@ 9CTE3 ?50 ',.- ?01 [?_4/\3  #R7IH8 2T P2CTIG9CFI7RIF> 7CG VJIKIR9E9 P7C IC8DR7F9 FO9 9HVR2>9J IC 82H9 PIJPDH8F7CP983  O&0'5!0 J8!95" 45- ,- ()*+@ 55: B3%3 /:? [?_6_\3  $C FO7F 9K9CF@ FO9 WDJG9C 2T J9WDFFICE FO9 VJ2GDPIWIRIF> 7CG 2T VJ2KICE P2CTIG9CFI7RIF> 2J VJIKIR9E9 I8 2C FO9 9HVR2>9J3  J-7- 8/=5"0 G 453@ /54 ',.- 00/[1::4\h N$A"&1&%5'!$: F59;!0$:@ /11 ',.- ?::@ ?:5 [?__4\h N$9L!"305" P$9 )!3L0 45-@ 16/ ',.- ??4 [?_<5\h 7CG1#O5""&:: O5/3:$9 45';-@ 115 ',.- <<?@ <_: [?_64\@7CG 2FO9J83)O9 ICIFI7R I88D9 I8 LO9FO9J FO9 Q9C9J7R #2DC89R O78 G9H2CX8FJ7F9G FO7F !2K9>Z8 89K9J7CP9 7EJ99H9CF I8 VJ2GDPIWR9 DCG9J 2JGIC7J> 8F7CG7JG83$F I8 T7IJ F2 TIJ8F 2W89JK9 FO7F FO9 BCI2C J97RR> GIGCZF `C2L LO7F IF L78 899`ICE LO9C IF LJ2F9 IF8 ICIFI7R R9FF9J3  $F L78 2V9JX7FICE DCG9J FO9 W9RI9T FO7F 82H9FOICE 7VVJ27POICE DCG9JHICICE IF8 8F7FD8 O7G 2PPDJJ9G3$F FO2DEOF FO7F FO9J9 O7G W99C GIJ9PF G97RICE 7CG L78 899`ICE 9KIG9CP9 2T IF3  +8 %HIFO J98V2CG9G@ IF8 KI9L 8OITF9G@ 7VV7J9CFR> G9PIGICE FO7F IF C99G9G FO9 DCG9JR>XICE G2PDH9CF F2 G9F9JHIC9 LO7F O7G 7PFD7RR> O7VV9C9G34 %HIFOZ8 ICGIJ9PF J9VR> GIG C2F EIK9FO9 BCI2C HDPO P2HT2JF@ FO2DEO %HIFO PR97JR> G9CI9G FO7F O9 O7G 9CPJ27PO9G ICF2 FO9 TI9RG J989JK9G T2J FO9 P2RR9PFIK9XW7JE7ICICE 7E9CF3  (J2H FO9 #O7JEICE S7JF>Z8 V9J8V9PFIK9@ %HIFOZ8 8F7F9H9CFg ca+8 $ 8F7F9G IC H> 9XH7IR H9887E9 2T +DED8F ?0FO3 3 3 c.98V2CG9CFd O78 C2F 9U9PDF9G 7C> 7EJ99H9CF8 LIFO NIH !2K9> [2J 7C> 2FO9J cDCI2Cd H9HW9J\ V9JF7ICICE F2 FO9 F9JH8 2J P2CGIFI2C8 2T FO9IJ 9HVR2>XH9CF@bd J9RI9G F22 HDPO 2C 7 R9E7R P2CPRD8I2C3  )O9J9 L9J9 C2 T7PF8 F2 8DVV2JF IF@ 9K9C IT %HIFO L78 P2JJ9PF3  *7G %HIFO F2RG FO9 BCI2C LO7F FO9 7EJ99H9CF 7PFD7RR> 7PP2HVRI8O9G@ O9 L2DRG O7K9 8F22G 7 W9FF9J PO7CP9 2T V9J8D7GICE IF FO7F O9 O7G C2F ICXF9JT9J9G LIFO IF8 J9VJ989CF7FIK9 8F7FD83%HIFOZ8 J9VR> 2CR> E9C9J7F9G H2J9 ICF9J98F3  A9F@ IC8F97G 2T VIP`ICE DV FO9 VO2C9 7CG 9UVR7ICICE FO9IJ J98V9PFIK9 ICF9J98F8@ LO9J9 7 J982RDFI2C HIEOF O7K9 W99C J97PO9G@ 97PO V7JF> G9PIG9G F2 J9H7IC 7F GI8F7CP9@ 8F7CGICE 2C FO9IJ 2LC R9E7R CIP9FI983  )OI8 7VVJ27PO I8 C2F P2CGDPIK9 F2 7 H7FDJ9 J9R7FI2C8OIV3  %DJ9R> W2FO 8IG98 C99G F2 L2J` 2C IHVJ2KICE P2HHDCIP7FI2C83  )O7F T7IRDJ9 F22`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aL7E98@ O2DJ8 2J F9JH8 7CG P2CGIFI2C8 2T 9HVR2>H9CFbI88D936^O9J9 FO9 G9H7CG 899`8 VJ98DHVFIK9R> J9R9K7CF G7F7 FO9 9HVR2>9J I8 G99H9G F2 DCG9J8F7CG IF8 2WRIE7FI2C VJ2HVFR> F2 VJ2KIG9 8DPO H7F9JI7R3  $F8 T7IRDJ9 F2 G2 82 WJ97PO98 FO9 <[G\ W7JE7ICICE 2WRIXE7FI2C DCR988 IF P7C 9TT9PFIK9R> J9WDF FO9 VJ98DHVFI2C3   '9K9JXFO9R988@ 82H9 2FO9J R9EIFIH7F9R> C99G9G ICT2JH7FI2C@ C2F VJ9X8DHVFIK9R> J9R9K7CF@ HIEOF W9 VJ2GDPIWR9 IC FO9 87H9 L7> IT FO9 BCI2C 87FI8T7PF2JIR> 9UVR7IC8 FO7F IF I8 V9JFIC9CF@ 2J IT J9R9K7CP9 I8 9KIG9CF TJ2H PIJPDH8F7CP983SJ2GDPIWIRIF> IC P7898 LO9J9 FO9 BCI2C I8 899`ICE F2 V9JT2JH IF8 J9VJ989CF7FI2C7R GDFI98 W9P2H98 7 RIFFR9 H2J9 VJ2WR9H7FIP W9P7D89 FO9J9 7J9 H7C> IC8F7CP98 LO9J9 J9R9K7CP9 F2 FO7F TDCPXFI2C I8 C2F J97GIR> 7VV7J9CF3  Q9C9J7RR>@ FO9 H2J9 J97GIR> 7VV7JX9CF J9R9K7CF H7F9JI7R I8 FO7F 82DEOF W> 7 DCI2C F2 2K9J899 IF8 P2RR9PFIK9XW7JE7ICICE P2CFJ7PF 2J F2 899` ICT2JH7FI2C J9R7FICE F2 7 EJI9K7CP93  )O989 D8D7RR> 8F7> IC FO9 J97RH 2T 89RTX9KIG9CFJ9R9K7CP9 2J IF8 8IECITIP7CP9 P7C 978IR> W9 ICT9JJ9G3  ^O9J9 FO9 ICT2JH7FI2C W9ICE G9H7CG9G I8 7PFD7RR> J9R9K7CF WDF IF8 IHV2JF I8 C2F J9782C7WR> GI8P9JCIWR9 TJ2H FO9 G9H7CG@ VJ2GDPIWIRIF> W9P2H98 VJ2WR9H7FIP@ 7F R978F DCFIR FO9 DCI2C 8V9PITIP7RR> G9HX2C8FJ7F98 J9R9K7CP9 IC FO9 T7P9 2T FO9 9HVR2>9JZ8 2VV28IFI2C3  %V9PITIP7RR>@ 899 6%&'!#$" H05'&9 =$#E!"3 45-@ 166 ',.- ?404@ ?40_ [?_<4\h J%&'A 7"8/90'!&9@ 14< ',.- <15@ <10 [?_<5\h )&5"$'8 +- F&'B&'0 Q'- G 45-@ 10_ ',.- <<?@ <</ [?_<?\@ 9CTG3 4_4 (31G ??1: [0FO#IJ3 ?_</\h 7CG N&90&'" 1$9@9$#L/9&009 J:&#0'!# 45-@ 11< ',.- 4:6@ 41/ [?_66\@ 9CTG3 78 H2GITI9G 06/ (31G ?:? [?8F #IJ3 ?_6<\3+8 P7C W9 899C@ FO9 BCI2C O9J9 G9H7CG9G 7 P2V> 2T !2K9>Z8 a89K9J7CP9 V7P`7E9@bTIJ8F 9UVR7ICICE FO7F IF W9RI9K9G IF L78 FO9 VJ2GDPF 2T 7C DCR7LTDR GIJ9PF G97RICE LIFOIC FO9 H97CICE 2T %9PFI2C <[7\[0\3  +RFO2DEO IF 899H9G F2 R7F9J O7K9 H2K9G 7L7> TJ2H IF8 aGIJ9PF G97RICEbFO92J>@ IF C9K9J 9UVRIP7F9G IF8 C99G T2J FO9 ICT2JH7FI2C3<$F 8IHVR> PR7IH9G IF O7G aFO9 JIEOF F2 FOI8 ICT2JH7FI2C3bA9F@ J7FO9J PR97JR> FO9J9 L78 C2 W7JE7ICICE VDJXV289@ 8ICP9 FO9 P2CFJ7PF LIRR C2F 9UVIJ9 DCFIR 1::<3  )O9J9T2J9@ W7JE7ICICE T2J 7 C9L P2CFJ7PF P7CC2F W9 VJ98DH9G3  %99 J%&'A 7"8/90'!&9@ 8DVJ73  '2J GIG IF PIF9 7 P2CFJ7PF V2RIPICE VDJV2893  '2 9HVR2>99 O7G P2HVR7IC9G 7CG IT FO9 BCI2C L78 P2CP9JC9G 7W2DF VJ2V9J L7E98 W9ICE V7IG@ IF P2DRG 8IHVR> O7K9 78`9G T2J !2K9>Z8 V7>J2RR J9P2JG83  $C8F97G@ IF 82DEOF !2K9>Z8 a89K9J7CP9 V7P`7E9b7CG 87IG C2FOICE 7W2DF IF8 J9782C83  )O7F 8DEE98F8 FO9   6%9P3 <[G\ c&WRIE7FI2C F2 W7JE7IC P2RR9PFIK9R>d a(2J FO9 VDJV2898 2T FOI8 89PFI2C@ F2 W7JE7IC P2RR9PFIK9R> I8 FO9 V9JT2JH7CP9 2T FO9 HDFD7R 2WRIE7FI2C 2T FO9 9HVR2>9J 7CG FO9 J9VJ989CF7FIK9 2T FO9 9HVR2>998 F2 H99F 7F J9782C7WR9 FIH98 7CG #5"2&' !" 3558 2$!0L <!0L '&9;&#0 05 <$3&9> L5/'9> $"8 50L&' 0&'%9 $"8 #5"8!0!5"9 52 &%;:5A%&"0@ 2J FO9 C9E2FI7FI2C 2T 7C 7EJ99H9CF 2J 7C> ]D98FI2C 7JI8ICE FO9J9DCG9J@ 7CG FO9 9U9PDFI2C 2T 7 LJIFF9C P2CFJ7PF ICP2JV2J7FICE 7C> 7EJ99H9CF J97PO9G IT J9]D98F9G W> 9IFO9J V7JF>@ 3333bc"HVO78I8 7GG9G3d<)O9 8FIVDR7F9G J9P2JG G298 C2F G98PJIW9 LO9FO9J FO9 BCI2CZ8 V28IXFI2C 8OITF L78 9K9J FJ7C8HIFF9G F2 .98V2CG9CF3  $T C2F@ .98V2CG9CF L2DRG O7K9 W99C R9TF F2 FOIC` FO7F GIJ9PF G97RICE L78 FO9 I88D9@ C2F FO9 F9JH8 2T FO9 89K9J7CP9 V7P`7E93 !"#$%$&'% &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!5<:BCI2C 899`8 FO9 ICT2JH7FI2C F2 P7JJ> 2DF IF8 J9VJ989CF7FI2C7R GDFI983  +CG@ 2T P2DJ89@ FO7F I8 LO7F FO9 Q9C9J7R #2DC89RZ8 P2HVR7ICFX8F7F9G FO92J> I83  A9F 9K9C FO9 Q9C9J7R #2DC89R O78 C2F 8F7F9G LO7F FO9 BCI2CZ8 J9VJ989CF7FI2C7R VDJV289 I8 O9J93)O9 ]D98FI2C J7I89G@ FO9J9T2J9 I8@ O2L G298 VJ2GDPFI2C 2T !2K9>Z8 89V7J7FI2C 7EJ99H9CF O7K9 J9R9K7CP9 F2 IF8 GDFI98 78 FO9 P2RR9PFIK9XW7JE7ICICE J9VJ989CF7FIK9n  )O9J9 I8 C2 9KIG9CP9 FO7F FO9 BCI2C I8 899`ICE F2 J9VJ989CF !2K9> IC 7C> GI8VDF93  $T FO9 BCI2C 8998 IF8 GDF> 78 J9VJ989CFICE FO9 LO2R9 2T FO9 W7JXE7ICICE DCIF@ 8DPO 7 8P2V9 O78 C9K9J W99C 8F7F9G3  &C9 HIEOF 8DJHI89 FO7F IF 899`8 ICT2JH7FI2C P2CP9JCICE !2K9>Z8 L7IK9J 2T FO9 F2JF PR7IH3  -DF FO7F I8 C2F 7 aL7E9@ O2DJ 2J F9JH 7CG P2CGIXFI2C 2T 9HVR2>H9CFb8DWY9PF H7FF9J3  $F I8 2CR>7 VJIK7F9 7TT7IJ W9FL99C 7 V2F9CFI7R VR7ICFITT 7CG 7 V2F9CFI7R F2JFT9782J LO2 O7VV9C8F2 W9 IC 7C 9HVR2>9JX9HVR2>99 J9R7FI2C8OIV 7F FO9 FIH9 FO9 VJ98DH9G F2JF 2PPDJJ9G3  #2C89]D9CFR>@ FO9 L7IK9J I8 2CR> P2CP9JC9G LIFO J9H9G>ICE 7 H7FF9J DCJ9R7F9G F2 !2K9>Z8 P2RXR9PFIK9R>XW7JE7IC9G 9HVR2>H9CF J9R7FI2C8OIV3_)O9 BCI2CZ8 2CR> J9VJ989CF7FI2C7R P2CP9JC I8 O2L 9HVR2>H9CF I8 J9EDXR7F9Gh?:IF P7C O7K9 C2 P2CP9JC 2K9J 7 F2JF LOIPO O78 C2 P2CC9PXFI2C F2 FO7F J9EDR7F2J> VR7C3$F I8 !2K9> LO2 VDF7FIK9R> 8DTT9J9G FO9F2JF3  &T P2DJ89 8O9 L78 TJ99 F2 78` FO9 BCI2C T2J 7GKIP9 7W2DF O9J F2JF PR7IH IT 8O9 LI8O9G@ WDF O9J9 8O9 PR97JR> GIG C2F FOIC` 8O9 C99G9G 2DF8IG9 O9RV 7CG PO289 C2F F2 899` IF3  -DF !2K9>Z8 2CR> I88D9@ 2CP9 8O9 G9PIG9G F2 L7IK9 O9J F2JF PR7IH@ L78 F2 C9E2FI7F9 7C 7H2DCF FO7F L2DRG 87FI8T> O9J V9J82C7R 89C89 2T O2L 8O9 O7G W99C LJ2CE9G3  )O7F I8 C2F 7 L7E9 2J F9JH 7CG P2CGIFI2C 2T 9HVR2>H9CF 7CG C2 V7JF> O78 PIF9G 7 P789 O2RGICE FO7F IF I83  => J9897JPO O78 C2F T2DCG 2C9@ 9IFO9J3  #9JF7ICR> IF I8 C2F 7 V7>H9CF IC 9UPO7CE9 T2J L2J`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` F2 7PFD7R F9JH8 7CG P2CGIFI2C8 2T 9HVR2>H9CF F2 P2C8FIFDF9@ IC 7CG 2T IF89RT@ 7 H7CXG7F2J> 8DWY9PF 2T W7JE7ICICE@ PIFICE +5'8&"> 7"#3@ 16_ ',.- /_4@ /__ [?_<4\3  $F GIG 2W89JK9 FO7F T7PF V7FF9JC8 O7K9 2PPDJJ9G LO9J9 FO9 H7CG7F2J> 7CG C2CH7CG7F2J> 8DWY9PF8 W9P7H9 82 ICF9JFLIC9G 78 F2 FJ97F FO9 C2CH7CG7F2J> H7FF9J8 78 IT FO9> L9J9   _#T3 )!"3:& ,- (5'3& O!,- 52 1$3!# 4L&2@ 5<4 B3%3 /__ [?_<<\@ LO9J9 FO9 %DVJ9H9 #2DJF O9RG FO7F 7 DCI2CXJ9VJ989CF9G 9HVR2>99Z8 LJ2CETDR GI8PO7JE9 F2JF P2HVR7ICF@ DCG9J 7 FO92J> 2T J9F7RI7FI2C T2J TIRICE 7 L2J`9J8 P2HV9C87FI2C PR7IH@ L78 C2F VJ99HVF9G W>FO9 +PF 78 FO9 P2RR9PFIK9XW7JE7ICICE 7EJ99H9CF L78 C2F IHVRIP7F9G 7CG GIG C2F C99G F2 W9 ICF9JVJ9F9G3  %IHIR7JR> O9J9@ C9IFO9J FO9 P2RR9PFIK9XW7JE7ICICE 7EJ99H9CF C2J FO9 DCI2CZ8 8F7FD8 78 FO9 9HVR2>998Z W7JE7ICICE 7E9CF 7J9 IHVRIP7F9G IC !2K9>Z8 G9PI8I2CF2 89FFR9 7 V2F9CFI7R F2JF PR7IH3?:%99 Q- 7- 4$9& 45- ,- ()*+@ /1? B3%3 //1@ //0 [?_55\3  )O9J9 FO9 #2DJF 2W89JK9G FO7F 7 P2RR9PFIK9XW7JE7ICICE 7EJ99H9CF J9EDR7F98 9HXVR2>H9CF@ P2HV7JICE IF F2 7 FJ7G9 7EJ99H9CF3H7CG7F2J>3  "K9C 82@ FO9J9 I8 C2 P2CF9CFI2C FO7F 8DPO 9CF7CXERICE O78 2PPDJJ9G O9J93  $C T7PF@ FO9 -27JG O78 7R82 87IG FO7F LO9J9 FO9 DCI2C O78 C2F ICGIP7F9G LIFO 8V9PITIPIF> FO9 J9R9K7CP9 2T FO9 H7F9JI7R LOIPO IF 899`8@ IF LIRR C2F 8ITF FOJ2DEO FO9 ICT2JXH7FI2C F2 G9F9JHIC9 IF8 J9R9K7CP93  +&"8!R 45';-@151 ',.- 41 [?_6_\3  $CG99G@ FO7F GDF> J98F8 LIFO FO9 BCI2C@ C2F FO9 -27JG3  6%&'!#$" H05'&9 =$#E!"3 45-h J%&'A 7"8/90'!&9h )&5"$'8 +- F&'B&'0 Q'- G 45-h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`99V FO9 8DW8F7CP9 2T FO9 7EJ99H9CF VJIK7F93  +8IG9 TJ2H LO9FO9J IF8 W9RI9T L78 L9RRT2DCG9G@ IF 7R82 `C9L FO7F FO9 F2JF 89FFR9H9CF VJ2KI8I2C L78 C2F 82H9FOICE LOIPO FO9 BCI2C P2DRG G9H7CG 78 VJ98DHVFIK9R> J9R9K7CF F2 7C> R9EIFIH7F9 DCI2C VDJXV289 2J C99G3  $F L78@ FO9J9T2J9@ VJIKIR9E9G F2 `99V IF8 F9JH8 VJIK7F9 DCFIR FO9 BCI2C 9UVR7IC9G IF8 VDJV2893  -DF FO9 BCI2C C9K9J O78h IC8F97G@ IF TIR9G FO9 DCT7IJ R7W2J VJ7PFIP9 PO7JE93+PP2JGICER>@ $ P2CPRDG9 FO7F .98V2CG9CF I8 C2F 2WRIE7F9G F2 VJ2KIG9 FO9 !2K9> a89V7J7FI2C V7P`7E9bF2 FO9 #O7JEICE S7JF>3  '9IFO9J IF C2J FO9 Q9C9J7R #2DC89R O78 G9H2C8FJ7F9GFO7F IF8 P2CF9CF8 7J9 J9R9K7CF F2 7C> DCI2C GDF> F2 IF8 J9VJ989CF9G 9HXVR2>9983$C FO9 9K9CF FO7F FO9 -27JG G9PRIC98 F2 7EJ99 LIFO H> TICGXICE8 P2CP9JCICE .98V2CG9CFZ8 JIEOF F2 7L7IF VJ22T 2T J9R9K7CP9@ IF LIRR FO9C T7P9 .98V2CG9CFZ8 G9T9C89 FO7F !2K9>Z8 89V7J7FI2C V7P`7E9 C99G C2F W9 GI8PR289G W9P7D89 2T IF8 P2CTIG9CFI7R C7XFDJ93  $F I8 FO9J9T2J9 7VVJ2VJI7F9 F2 G97R LIFO FO7F I88D9 IC 2JG9J F2 7K2IG 7 J9H7CG 2C FO9 V2ICF3  N&90 =&"" =5<&' 45-@ //_ ',.- 0<0 [1::1\3*2L9K9J@ .98V2CG9CF O78 C2F VJ989CF9G 7C> T7PF8 LOIPO L7JJ7CF FJ97FICE FO9 89K9J7CP9 V7P`7E9 78 P2CTIG9CFI7R3  )O9 2CR> T7PF LOIPO 9K9C 8DEE98F8 FO7F !2K9> LI8O98 O9J 89K9J7CP9 7EJ99H9CF F2 W9 P2CTIG9CFI7R I8 7PFD7RR> 2C9 LOIPO 89JK98 .9X8V2CG9CFZ8 89RTXICF9J98F@ C2F O9J83  %O9 O78 W99C 8IR9CP9G W> FO9 F9JH8 2T FO9 7EJ99H9CF@ WDF 8O9 I8 C2F FO9 2C9 F2 LO2H FO9 #O7JEICE S7JF>Z8 G9H7CG I8 GIJ9PF9G3  %O9 O78CZF W99C 78`9G 7CG IF I8 O9J VJIK7P> ICF9J98F LOIPO L9 HD8F P2C8IG9J@ C2F .9X8V2CG9CFZ83=> !" #$%&'$J9KI9L 2T FO9 7EJ99H9CF G9H2C8FJ7F98 J7FO9J PR97JR>FO7F C2FOICE T2DCG FO9J9IC 9KIG9CP98 O9J G98IJ9 F2 `99V FO9 F9JH8 2T FO9 7EJ99H9CF P2CTIG9CFI7R3  $F I8 2CR> .98V2CG9CF@ FO9 GJ7TF9J@ LOIPO 78`9G T2J C2CGI8PR28DJ9oW> O9J@ C2F W> IFh FO9 GDF> FO9 7EJ99H9CF IHV2898 2C O9J I8 G98IEC9G C2F F2 VJ2XF9PF O9J@WDF F2 VJ2F9PF .98V2CG9CF3  +PP2JGICER>@ .98V2CG9CF G298 C2F@ W9P7D89 IF P7CC2F@ V2ICF F2 7C> VJIK7P> ICF9J98F LOIPO !2K9> O78 82DEOF F2 VJ2F9PF3  .98V2CG9CF P7CC2F PR7IH F2 W9 !2K9>Z8 VJ2F9PF2J3$F O78 C2 8F7CGICE F2 G2 823+CG@ 8ICP9 FO9 2CR> P2CTIG9CFI7R ICF9J98F IF I8 VJ2F9PFICE IF8 2LC@ FO9 WDJG9C F2 G9H2C8FJ7F9 FO7F FO9 H7FF9J I8 P2CTIG9CFI7R F2 IF J98F8 DV2C .98V2CG9CF3  %99 O&0'5!0 J8!95" 45- 7CG J-7- 8/=5"0@ W2FO 8DVJ7@ 7CG P7898 PIF9G3  $F O78 C2F H9F FO7F WDJG9C LO7F829K9J3  %IHIR7JR>@ FO9 T7PF8 G2 C2F G9H2C8FJ7F9 FO7F .9X ,"Q+, %".f$#"% &( '&.)*".' #+,$(&.'$+5<?8V2CG9CF O78 82DEOF F2 7PP2HH2G7F9 LO7F9K9J P2CTIG9CFI7RIF> G9T9C89 IF P7C HD8F9J3  %99@ T2J 9U7HVR9@ FO9 F>V9 2T 7PP2HH2XG7FI2C H7G9 IC ($0!5"$: H0&&: 45';-@ //0 ',.- 656@ 65< [1::?\@ PIF9G IC J- 7-8/ =5"0@ 8DVJ73)O9J9 I8 C2 9KIG9CP9 FO7F IF O78 J98V2CG9G F2 FO9 BCI2C W> VJ2V28ICE F2 8DVVR> 82H9FOICE R988 FO7C FO9 89K9J7CP9 7EJ99H9CF IF89RT3  $ TICG FO7F PDJI2D8 8ICP9 .98V2CG9CF O78 P7J9TDRR> V7J89G FO9 J9]D98F T2J FO9 ICXT2JH7FI2C 78 7 aV7P`7E9bJ7FO9J FO7C FO9 7EJ99H9CF IF89RT3  $F PR97JR> 8998 FO9 GITT9J9CP9 W9FL99C FO9 DCG9JR>ICE H7F9JI7R 7CG FO9 7EJ99H9CF IF89RT3  !98VIF9 IF8 J9P2ECIFI2C FO7F FO9J9 H7> W9 J22H T2J VJ2KIGICE 82H9FOICE R988 FO7C FO9 7EJ99H9CF IF89RT@ IF C9K9J H7G9 8DPO 7 VJ2V287R3  $ J9P2ECIi9 FO7F H7> L9RRW9 FO9 VJ2GDPF 2T IF8 T7IRICE F2 899 W9>2CG FO9 BCI2CZ8 ICIFI7R PR7IH FO7F FO9 89V7J7FI2C 7EJ99H9CF L78 IHVJ2V9J GIJ9PF G97RICE3  '9K9JFO9R988@ IF8 PR7IH 2T P2CTIG9CFI7RIF> I8 C2F T7PFD7RR> 8DVXV2JF9G3+PP2JGICER>@ $ TICG FO7F .98V2CG9CF O78 T7IR9G F2 G9H2CX8FJ7F9 FO7F !2K9>Z8 89V7J7FI2C 7EJ99H9CF I8 7 P2CTIG9CFI7R G2PDH9CF3  )O9J9T2J9@ IF P7CC2F ICK2`9 FO9 G9T9C89 2T P2CTIG9CXFI7RIF>3  )2 FO9 9UF9CF FO7F P2CTIG9CFI7RIF> O78 W99C J7I89G 78 7C 7TTIJH7FIK9 G9T9C89@ IF I8 J9Y9PF9G3A9F@ FO9 T7PF J9H7IC8 FO7F FO9BCI2C O78 T7IR9G F2 G9H2C8FJ7F9 FO7F FO9 a89V7J7FI2C 7EJ99H9CFbI8 J9R9K7CF F2 IF8 GDF> 78 FO9 9UPRD8IK9 P2RR9PFIK9XW7JE7ICICE J9VJ989CF7FIK9 2T FO9 W7JE7ICICE DCIF 9HVR2>9983  )O9 P2HVR7ICF 8O2DRG W9 GI8HI889G3#&'#,B%$&'% &( ,+^?3.98V2CG9CF I8 7C 9HVR2>9J 9CE7E9G IC P2HH9JP9 LIFOIC FO9 H97CICE 2T %9PFI2C 1[1\@ [4\@7CG [6\ 2T FO9 +PF313 '2JFO9JC BCIF9G ,9E7R +88I8F7CP9 ^2J`9J8@ '7FI2C7R &JXE7CIi7FI2C 2T ,9E7R %9JKIP98@ B+^,2P7R 1/1: I8 7 R7W2J 2JXE7CIi7FI2C LIFOIC FO9 H97CICE 2T %9PFI2C 1[0\ 2T FO9 +PF3/3 )O9 Q9C9J7R #2DC89R O78 T7IR9G F2 VJ2K9 FO7F FO9 89K9JX7CP9 7EJ99H9CF W9FL99C .98V2CG9CF 7CG IF8 T2JH9J 9HVR2>99 NIHW9JR> !2K9> O78 7C> J9R9K7CP9 F2 9IFO9J P2RR9PFIK9 W7JE7ICXICE 2J F2 FO9 BCI2CZ8 GDFI98 78 FO9 9HVR2>998ZP2RR9PFIK9XW7JE7ICICE J9VJ989CF7FIK9353 .98V2CG9CF O78 C2F 9CE7E9G IC FO9 DCT7IJ R7W2J VJ7PFIP98 78 7RR9E9G IC FO9 P2HVR7ICF3c.9P2HH9CG9G &JG9J 2HIFF9G TJ2H VDWRIP7FI2C3d